DETAILED ACTION
This is on the merits of Application No. 16/600809, filed on 10/14/2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a driveline torque, a clutch torque, and an output shaft torque. This judicial exception is not integrated into a practical application because the claim is directed to a mathematical algorithm or mental process of determining parameters. Further the claims are directed to a method of determining a naturally occurring correlation. The data 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how to determine a driveline torque, determine a clutch torque, and determine an output shaft torque based on the driveline torque and the clutch torque, which is/are critical or essential to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Paragraphs [0025]-[0106] list the equations used in determining certain parameters. What is unclear is to which are being applied to claim 14. For example, par. [0030] states that a commanded clutch torque can be entered to estimate bias torque output, but par. [0032] states that a commanded bias torque can be entered to estimate a needed clutch torque. While it is understood that a clutch torque can be commanded, what is unclear is how a commanded bias torque can be commanded. Further, it then becomes unclear as to how claim 14 then “determines” these parameters. Are these calculated? Estimated? Sensed? Commanded?
The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how to determine the combined effect of friction, determine a mean effective radius, and establishing a constant used as a coefficient of cross shaft torque of a cross shaft of the limited slip differential gear mechanism, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification states in Par. [0023] that a constant is used to represent the combined effect of friction between each side gear and the differential case and the mean effective radius of that friction surface. This constant is used as a coefficient of cross shaft torque divided by two. But it is unclear how this coefficient is established and how the combined effect of friction can be used to determine a mean effective radius.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states “determining an output shaft torque” in line 5. This is a double inclusion as output shaft torque is already established in line 1. It is further unclear what “an output shaft torque” is 
Claim 15 states “determining the clutch torque comprises determining a limited slip differential clutch torque”. It is unclear what the relation between the clutch torque and the limited slip differential clutch torque is. Further, it is unclear if a limited slip differential gear mechanism is now required or not. A review of the specification shows that the clutch torque is a clutch torque of a limited slip differential, however this is not read into the claim. It is suggested applicant positively recite the limited slip differential gear mechanism in claim 14 and then state that the clutch torque is a limited slip differential clutch torque.
Claim 16 states “wherein determining the limited slip differential clutch torque comprises determining an electronic limited slip differential clutch torque”. It is unclear what the relation between the limited slip differential clutch torque and the electronic limited slip differential cutch torque is. It is also unclear if applicant is requiring an electronic limited slip differential gear mechanism. A review of the specification shows that the limited slip differential can be an electronic limited slip differential, and that the limited slip differential clutch torque can be an electronic limited slip differential clutch torque. It is suggested applicant positively recite the limited slip differential gear mechanism in claim 14 and then state that the limited slip differential gear mechanism is an electronic limited slip differential gear mechanism.
Claim 17 states “wherein determining the output shaft torque comprises: determining a left output shaft torque; and determining a right output shaft torque.” It is unclear what the relation of these components are. A review of the specification seems to indicate that the output shaft is actually two output shafts. What, then, is the determined output shaft torque if there are two separate output torque shafts?
for a limited slip differential gear mechanism and is not positively recited. Therefore, when components of the limited slip differential gear mechanism are positively recited in dependent claims, the necessary components to meet the limitations become unclear. Further, it is unclear how this combined effect of friction is being determined.
Claims 19-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5456641 to Sawase.
Sawase discloses:
(Claim 14)
(Claim 15) wherein determining the clutch torque comprises determining a limited slip differential clutch torque (Fig. 29).
(Claim 16) wherein determining the limited slip differential clutch torque comprises determining an electronic limited slip differential clutch torque (Fig. 29).
(Claim 17) wherein determining the output shaft torque comprises: determining a left output shaft torque; and determining a right output shaft torque (See column 2 lines 31-38, claims 5, 9 22, Fig. 29, determines driveline torque and clutch torque and therefore can determine both output shaft torques as they mathematically equate).
(Claim 18) further comprising: determining a combined effect of friction between a first and second side gear of the limited slip differential gear mechanism and a case of the limited slip differential gear mechanism (See column 2 lines 31-38, claims 5, 9 22, Fig. 29, there will be a combined effect of friction between side gear and case. In order to determine output torque, this effect must be taken into consideration).
(Claim 19) further comprising: determining a mean effective radius of the combined effect of friction (See column 2 lines 31-38, claims 5, 9 22, Fig. 29, there will be a combined effect of friction between side gear and case. In order to determine output torque, this effect must be taken into consideration).
(Claim 20) wherein the determining the combined effect of friction includes establishing a constant used as a coefficient of cross shaft torque of a cross shaft of the limited slip differential gear mechanism (See column 2 lines 31-38, claims 5, 9 22, Fig. 29, there will be a combined effect of friction between side gear and case. In order to determine output torque, this effect must be taken into consideration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monticello (US2017/0089439) discloses torque sensors on both output shafts of a limited slip differential.
Piyabongkarn (US 7801657) discloses an electronic limited slip differential to control yaw.
Naito (US 5168953) discloses a differential limiting force control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659